Citation Nr: 1300818	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensably disabling.

2.  Entitlement to an increased rating for residuals of right hernia repair with iliohypogastric/ilioinguinal neuralgia, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the record.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information, which is appropriately referenced below.

The issues of entitlement to increased ratings for residuals of right hernia repair and patellofemoral syndrome of the right knee are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During his June 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to an increased rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to an increased rating for erectile dysfunction by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


 REASONS AND BASES FOR FINDING AND CONCLUSION

	Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to an increased rating for erectile dysfunction, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding an increased rating for erectile dysfunction.


ORDER

The appeal of the claim of entitlement to an increased rating for erectile dysfunction is dismissed.

REMAND

As an initial matter, the Board observes that the Veteran's Virtual VA (VVA) 
e-file contains the reports of VA examinations that are pertinent to the claims of entitlement to increased ratings for residuals of hernia repair and patellofemoral syndrome of the right knee.  These examinations occurred in July and August 2012, after the appeals were certified to the Board, but prior to promulgation of a decision by the Board.  Notably, it appears that no supplemental statement of the case was issued following these examinations.  However, because the Board has determined that both of these issues requires additional development, that defect will be cured with the issuance of a supplemental statement of the case upon completion of the development ordered below.

	Increased Rating for Residuals of Hernia Repair

The Veteran's hernia disability is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338-8630.  Diagnostic Code 7338 refers to inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion and inguinal hernia that is not operated, but is remediable, is rated as noncompensably disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated as 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated as 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60 percent disabling.  

Diagnostic Code 8630 pertains to neuritis of the ilioinguinal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123  (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

Both the VA treatment records and the June 2011 hearing transcript reflect the Veteran's report of pain and numbness associated with his hernia repair residuals.

On neurological consultation in December 2009, the Veteran related that he had complained of pain and numbness in his right leg following hernia surgery in 2003, and was told that it was a complication of the surgery.  The impression was chronic pain to the right medial thigh and groin post surgery for inguinal hernia.  The provider prescribed Amitriptyline for the Veteran's discomfort.  The Board observes that records associated with the Veteran's e-file include those showing that his medication was changed from Amitriptyline to a narcotic pain medication.  This suggests worsening of the hernia repair residuals.

On VA general medical examination in August 2012, the examiner described the various symptoms reported by the Veteran relating to his hernia repair, but did not specifically identify the residuals and their severity in such a way that would facilitate application of the appropriate diagnostic criteria.  As such the Board finds that additional examination is necessary so that the Veteran's hernia repair residuals might be appropriately rated.

	 Increased Rating for Patellofemoral Syndrome of the Right Knee

The Veteran's right knee disability is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion of the knee.  A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted. 

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

The VA Office of General Counsel  (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

On VA examination in April 2009, the Veteran had active and passive range of motion of the right knee from zero degrees of extension to 120 degrees of flexion.  The examiner noted complaints of pain with the last 10 degrees of motion, but did not indicate whether this referred to extension or flexion, or both.  The examination report is therefore incomplete and not adequate for the purpose of evaluating the Veteran's right knee disability.

At his June 2011 hearing, the Veteran indicated that he had received injections to his knees.  The Board notes that VA records currently associated with the claims file and e-file do not reflect such treatment.  The Veteran should be afforded the opportunity to identify any outstanding records so that an attempt to obtain them may be made.

As noted, new examinations were carried out in 2012.  On range of motion testing, the examiner noted that flexion was to 140 degrees.  He did not indicate whether motion was accompanied by pain.  Extension was measured to end at 35 degrees; again, the examiner failed to indicate whether extension was additionally limited by pain.  

In sum, the Board has determined that the evidence of record is not adequate to evaluate the Veteran's right knee disability; the extent of functional impairment is not sufficiently described.  Accordingly, a new examination is warranted.

While the further delay in this appeal is regrettable, due process considerations require such action.  Accordingly, the case is remanded for the following actions: 

1.  Request that the Veteran identify any additional medical records, not already associated with the claims file or e-file, that are relevant to his claim, to include records of physical therapy and the January 2008 MRI report.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hernia residuals.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should identify all current residuals of the Veteran's right hernia repair, to include whether there is present evidence of hernia.  The examiner should also identify all neurological manifestations, to include the nerves affected and the severity of any paralysis, neuralgia, or neuritis.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disability.  In particular, the examiner should indicate the point during range of motion testing that motion (both flexion and extension) is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss due to the right knee disability that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


